— In an action in which the wife had been granted a judgment of divorce, the husband purports to appeal from so much of a decision of the Family Court, Putnam County, dated January 4, 1978, as denied his application for a downward modification of alimony and child support. Appeal dismissed, without costs or disbursements. No order was entered in this case and no appeal lies from a decision. In any event, had we treated the appeal on the merits, we would have affirmed. Damiani, J. P., Titone, Suozzi and Rabin, JJ., concur.